Exhibit 10.2

CORINTHIAN COLLEGES, INC.

2003 PERFORMANCE AWARD PLAN

DIRECTOR STOCK UNIT AWARD NOTICE

 

Director Name:    «Director» Number of Stock Units:    «Number_of_Stock_Units»1
Award Date:    [________, _____]

 

1

Subject to adjustment as provided in Section 2 below.

THIS DIRECTOR STOCK UNIT AWARD NOTICE (this “Notice”) evidences the grant (the
“Award”) of Stock Units (as defined below) by Corinthian Colleges, Inc., a
Delaware corporation (the “Company”), on the date set forth above (the “Award
Date”) to the member of the Company’s Board of Directors named above (the
“Participant”). The Award is granted under the Corinthian Colleges, Inc. 2003
Performance Award Plan (the “Plan”) and is subject to the terms and conditions
set forth in this Notice and in the Plan.

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. The Company grants to the Participant an Award with respect to the
aggregate number of Stock Units set forth above. As used herein, the term “Stock
Unit” means a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of Common Stock of the
Company solely for purposes of the Award. The Stock Units shall be used solely
as a device for the determination of the payment to eventually be made to the
Participant. The Stock Units shall not be treated as property or as a trust fund
of any kind. Upon the occurrence of certain events relating to the Company’s
stock contemplated by Section 6.3.1 of the Plan, the Administrator shall make
adjustments in accordance with such section in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are paid pursuant to Section 6.

3. Vesting. The Stock Units subject to the Award are fully vested as of the
Award Date.

4. Restrictions on Transfer. The Company shall pay all amounts payable hereunder
only to the Participant (or, in the event of the Participant’s death, the
Participant’s Beneficiary). No Stock Unit granted hereunder shall be liable for
the debts, contracts, or engagements of the Participant, or the Participant’s
successors in interest, nor shall the Participant’s Stock Units be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever.

 

1



--------------------------------------------------------------------------------

5. Timing and Manner of Payment of Stock Units. The Stock Units shall become
payable on the first to occur of the following events: (1) the date that is five
(5) years after the Award Date, (2) the Participant’s Separation from Service,
(3) the Participant’s death, (4) the Participant’s Disability, or (5) the
occurrence of a Change in Control. Payment shall be made in accordance with the
following payment rules:

 

  •  

Notwithstanding the preceding provisions of this Section 5, if the Participant
is a Specified Employee as of the date of the Participant’s Separation from
Service, and payment of the Stock Units is triggered by the Participant’s
Separation from Service, the Participant shall not be entitled to any
distribution of his or her benefits hereunder until the earlier of (1) the date
which is six (6) months after the Participant’s Separation from Service, or
(2) the date of the Participant’s death.

 

  •  

Payment of the Stock Units shall be made on or as soon as administratively
practical after (and in no event more than seventy four (74) days after) the
applicable date determined in accordance with the preceding provisions of this
Section 5.

 

  •  

Stock Units shall be paid in the form of a single lump sum distribution of an
equivalent number of whole shares of Common Stock; provided that the
Administrator shall have discretion to pay Stock Units attributable to dividend
equivalents in cash (such payment to be made at the times specified in
Section 6). Fractional share interests shall be disregarded but may be cumulated
or, in the Administrator’s discretion, paid in cash. To the extent that any
Stock Unit is to be paid in cash, the amount of any cash payment made with
respect to that Stock Unit shall equal the Fair Market Value of a share of
Common Stock as of the date of payment.

Upon payment, the Participant shall have no further rights with respect to the
Stock Units subject to the Award.

For purposes of the Award, the following terms shall have the meanings set forth
below:

“Change in Control” means the first of the following to occur after the Award
Date: a “change in the ownership” of the Company, a “change in effective
control” of the Company, or a “change in the ownership of a substantial portion
of the assets” of the Company, each within the meaning of Section 1.409A-3(i)(5)
of the regulations promulgated under Section 409A of the Code.

“Disability” means any medically determinable physical or mental impairment of
the Participant that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, by reason of which
impairment the Participant is either unable to engage in any substantial gainful
activity or is receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer.

“Separation from Service” means the Participant’s “separation from service”
within the meaning of Section 1.409A-1(h) of the regulations promulgated under
Section 409A of the Code.

“Specified Employee” means a “specified employee” within the meaning of
Section 1.409A-1(i) of the regulations promulgated under Section 409A of the
Code.

6. Dividend Equivalent Distributions. If the Company pays an ordinary cash
dividend on its outstanding Common Stock for which the related ex dividend date
occurs after the Award Date and at a time when any Stock Units subject to the
Award are outstanding and unpaid (the “Ex-Dividend Date”), the Company shall
credit the Participant with additional Stock

 

2



--------------------------------------------------------------------------------

Units equal in number to (1) the per-share cash dividend paid by the Company on
its Common Stock with respect to such Ex-Dividend Date, multiplied by (2) the
total number of outstanding and unpaid Stock Units (including any dividend
equivalents previously credited hereunder) subject to the Award as of such
Ex-Dividend Date, divided by (iii) the Fair Market Value of a share of Common
Stock on such Ex-Dividend Date. Any Stock Units credited pursuant to the
foregoing provisions of this Section 6 shall be fully vested and subject to the
same payment and other terms, conditions and restrictions as the original Stock
Units to which they relate.

7. Notices. Any notice to be given under the terms of this Notice shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Participant at the Participant’s last address
reflected on the Company’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is not then a member of the Board or an
employee of the Company, shall be deemed to have been duly given by the Company
when enclosed in a properly sealed envelope addressed as aforesaid, registered
or certified, and deposited (postage and registry or certification fee prepaid)
in a post office or branch post office regularly maintained by the United States
Government.

8. Plan. The Award and all rights of the Participant with respect thereto are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference.
Unless otherwise expressly provided in other sections of this Notice, provisions
of the Plan that confer discretionary authority on the Administrator do not (and
shall not be deemed to) create any rights in the Participant unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.

9. No Service Commitment by Company. Nothing contained in this Notice or the
Plan constitutes an employment or service commitment by the Company or any of
its Subsidiaries, confers upon the Participant any right to remain in service to
the Company or any Subsidiary, interferes in any way with the right of the
Company or any Subsidiary at any time to terminate such service, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant’s
other compensation.

10. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Notice creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock (subject to adjustments) as a general unsecured
creditor with respect to Stock Units, as and when payable in accordance with the
provisions of this Notice. The Participant shall not be entitled to any voting
or other stockholder rights with respect to the Stock Units until shares of
Common Stock are actually delivered to and held of record by the Participant
(other than dividend equivalent rights as provided in Section 6).

11. Entire Agreement. This Notice and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, with respect to the Award. This Notice and the Plan may be amended
pursuant to Section 6.6 of the Plan. Any such amendment must be in writing and
signed by the Company. The Company may, however,

 

3



--------------------------------------------------------------------------------

unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

12. Governing Law. This Notice shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.

13. Effect of this Agreement. This Notice shall be assumed by, be binding upon
and inure to the benefit of any successor or successors to the Company.

14. Construction. This Notice shall be construed and interpreted to comply with
Section 409A of the Code so as to avoid the imputation of any tax, interest or
penalty thereunder.

15. Section Headings. The section headings of this Notice are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

 

CORINTHIAN COLLEGES, INC. By:    

Print Name:    

Its:    

 

4